Waeneb, J.
The error assigned to the judgment of the Coui't below, is the refusal of the Court to grant a new trial. This is a case which comes within the provisions of the Ordinance of 1865. Upon looking into the record, the questions involved in the issue upon trial appear to have been fairly submitted to the jury by the Court, and the Court being satisfied with the verdict rendered in the case, we do not discover anything in the verdict that will authorize this Court to control the discretion of the Court below in refusing to grant a new trial. The general rule of this Court is, not to disturb the verdicts of juries in this class of eases, unless contrary to law, or manifestly against the weight of the evidence, or contrary to the principles of equity as regulated by law.
Let the judgment of the Court below be affirmed.